DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2017/0372998 A1).
As to claim 1, Chen teaches a package (see figures 1A-1I) which comprises:
a die (which will be formed from wafer 102); and 
a redistribution layer coupled to the die, the redistribution layer comprising: 
a metal layer (108, see paragraph 0013); 
a brass layer (see paragraph 0017) abutting the metal layer; and 
a polymer layer (114, formed from layer 110, see paragraphs 0014-0017) abutting the brass layer.
As to claim 2, Chen teaches the package is a wafer chip scale package (WCSP) (see paragraph 0001).
As to claim 3, Chen teaches the polymer layer comprises a polyimide material (see paragraph 0014).
claim 5, Chen teaches an under bump metallurgy (UBM) (116, see figure 1D) abutting the brass layer and a solder bump (124, 128; figures 1E and 1F; paragraphs 0018 and 0019) abutting the UBM.
As to claim 6, Chen teaches an under bump metallurgy (UBM) (116, figure 1D) attached to the metal layer (108, attached thru brass plated layer) and a solder bump (124, 128; figures 1E and 1F; paragraphs 0018 and 0019) abutting the UBM.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1 above.
As to claim 9, Chen teaches a package, as noted above for the rejection of claim 1, which refers to figures 1A-1I.  Chen does not explicitly teach that the metal layer (108, labeled a “redistribution layer” by Chen) is copper, as noted in paragraph 0013.  
However, in a second embodiment, which corresponds to figures 2A-2H, Chen teaches the “RDL circuitry” 108 is copper (see also paragraph 0028).  As seen in figures 2A-2C, the copper layer (labeled numeral 108) corresponds to the same layer 108 in figures 1A-1C.  It would have been obvious to a person of ordinary skill in the art to .

Allowable Subject Matter
Claims 4, 7, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
//
Claims 11-20 are allowable.
The following is an examiner’s statement of reasons for allowability: reasons for noting claims 11-20 as allowable were made of record in the previous office action, dated May 3, 2021.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
	

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812